EXHIBIT 10.1


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of March 1, 2012, by
and between SJW CORP., a California corporation (“Corp”), and SJW LAND COMPANY,
a California corporation (“Landco”) (with Corp and Landco sometimes hereinafter
referred to individually and collectively as "Borrower" or “Borrowers”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
Borrower has requested that Bank renew Borrower’s credit described in the credit
agreement between the parties dated May 27, 2010 (the “Prior Agreement”), which
Bank is agreeable to granting, provided that Borrower agrees to the amendment
and restatement of the Prior Agreement by this Agreement, which shall cancel,
replace, and supersede the Prior Agreement in its entirety and provide for the
extension of credit on the terms and conditions contained herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I
CREDIT TERMS
 
SECTION 1.1. LINE OF CREDIT.
 
(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
September 1, 2014, not to exceed at any time the aggregate principal amount of
Fifteen Million Dollars ($15,000,000.00) ("Line of Credit"), the proceeds of
which shall be used to finance Borrower’s working capital requirements.
Borrower's obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of March 1, 2012 ("Line of Credit
Note"), all terms of which are incorporated herein by this reference.
 
(b) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower in furtherance of
corporate purposes (each, a "Letter of Credit" and collectively, "Letters of
Credit"); provided however, that the aggregate undrawn amount of all outstanding
Letters of Credit shall not at any time exceed Five Million Dollars
($5,000,000.00). The form and substance of each Letter of Credit shall be
subject to approval by Bank, in its sole discretion. Each Letter of Credit shall
be issued for a term not to exceed one (1) year, as designated by Borrower;
provided however, that no Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such

1

--------------------------------------------------------------------------------


amount is fully repaid by Borrower, at the rate of interest applicable to
advances under the Line of Credit. In such event Borrower agrees that Bank, in
its sole discretion, may debit any account maintained by Borrower with Bank for
the amount of any such drawing.
 
(c) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.
Notwithstanding the foregoing, Borrower shall maintain a zero balance on
advances under the Line of Credit for a period of at least thirty (30)
consecutive days during each 12-month period commencing September 1, 2012.
 
SECTION 1.2. INTEREST/FEES.
 
(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest, and the amount of each drawing paid under any Letter of
Credit shall bear interest from the date such drawing is paid to the date such
amount is fully repaid by Borrower, at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.
 
(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.
 
(c) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one tenth
of one percent (0.10%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit,
which fee shall be calculated on a calendar quarter basis by Bank and shall be
due and payable by Borrower in arrears within ten (10) days after each billing
is sent by Bank.
 
(d) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the issuance
of each Letter of Credit equal to one and one eighth of one percent (1.125%) per
annum (computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof, and (ii) fees upon the payment or negotiation of each drawing
under any Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity and charges then in effect for such activity. The issuance fee
described in (i) above and applicable to each Letter of Credit shall be payable
in successive advance installments over the term of the applicable Letter of
Credit, with the first installment due on the date of its issuance and each
installment thereafter due at the end of each ninety (90) day period thereafter;
provided, that if there is less than ninety (90) days remaining until the
expiration of such Letter of Credit, the last installment shall be due on such
expiration date.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Each Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue

2

--------------------------------------------------------------------------------


in full force and effect until the full and final payment, and satisfaction and
discharge, of all obligations of Borrower to Bank subject to this Agreement.
 
SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of California, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.
 
SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.
 
SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.
 
SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.
 
SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated December 31, 2010, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) are complete and correct and
present fairly the financial condition of Borrower, (b) disclose all liabilities
of Borrower that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with generally
accepted accounting principles consistently applied. Since the dates of such
financial statements there has been no material adverse change in the financial
condition of Borrower, nor has Borrower mortgaged, pledged, granted a security
interest in or otherwise encumbered any of its assets or properties except in
favor of Bank or as otherwise permitted by Bank in writing.
 
SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
 
SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.
 
SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all

3

--------------------------------------------------------------------------------


trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
applicable law.
 
SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.
 
SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.
 
SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.
 
ARTICLE III
CONDITIONS
 
SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:
 
(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.
 
(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:
 
(i) This Agreement and each promissory note or other instrument or document
required hereby.
(ii) Corporate Resolution: Borrowing (2).
(iii) Certificate of Incumbency (2).
(iv) Such other documents as Bank may require under any other Section of this
Agreement.
 

4

--------------------------------------------------------------------------------


(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.
 
SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:
 
(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.
 
(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.
 
(c) Additional Letter of Credit Documentation. Prior to the issuance of each
Letter of Credit, Bank shall have received a Letter of Credit Agreement,
properly completed and duly executed by Borrower.
 
ARTICLE IV
AFFIRMATIVE COVENANTS
 
Each Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
 
SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.
 
SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. Bank will keep all information received under this
Agreement (“Borrower Information”) confidential, and will not disclose such
Borrower Information to any person or entity, except disclosures: (a) to federal
and state bank examiners, and other regulatory officials having jurisdiction
over Bank; (b) to (i) Bank's representatives (including, without limitation, all
other banks and companies affiliated with Wells Fargo & Company, and their legal
counsel, auditors, and other professional advisors retained by Bank or its
affiliates on a need to know basis), (ii) syndication parties and loan
participants, and (iii) any rating agency of Bank, provided that each such
individual or entity is informed of the confidential nature of the Borrower
Information, and has agreed to treat the Borrower Information as confidential in
accordance with terms and conditions no less protective than as set forth in
this Agreement; (c) required by law or legal process in the opinion of Bank's

5

--------------------------------------------------------------------------------


representatives; or (d) otherwise authorized in writing by Borrower. In the
event that Bank or any of its representatives is, in the opinion of Bank's
counsel, required by applicable law to disclose any Borrower Information, then
Bank, unless prohibited by law, will provide notice of the legal process to
Borrower so that Borrower, at its sole option (but without obligation to do so),
and at its sole expense, may attempt to seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. Notwithstanding the provisions above, Borrower Information does not
include information that: (w) is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Bank or its
representatives; (x) is or becomes available to Bank on a non-confidential basis
by Borrower or any officer, employee, agent or representative of Borrower prior
to its disclosure by Bank; (y) is or becomes available to Bank from a source not
known to Bank to be under an obligation of confidentiality to Borrower; or (z)
is independently developed by Bank without the use of the Borrower Information.
 
SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:
 
(a) not later than 100 days after and as of the end of each calendar year,
Corp’s 10k report filed with the Securities Exchange Commission and an audited
consolidated and consolidating financial statement of Corp, prepared by a
certified public accountant acceptable to Bank, to include balance sheet, income
statement, statement of cash flow, management report, an auditor’s report,
together with all supporting schedules and footnotes;
 
(b) not later than 55 days after and as of the end of each fiscal quarter,
Corp’s 10Q report filed with the Securities Exchange Commission and a financial
statement of Corp, prepared by Corp, to include a balance sheet, an income
statement, and a statement of cash flow;


(c) contemporaneously with each annual and calendar quarter end financial
statement of Borrower required hereby, a certificate of the president or chief
financial officer of Borrower that said financial statements are accurate and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default;
 
(d) from time to time such other information as Bank may reasonably request.
 
SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.
 
SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers' compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank's request schedules setting
forth all insurance then in effect.
 

6

--------------------------------------------------------------------------------


SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower's
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.
 
SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.
 
SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$5,000,000.00.
 
SECTION 4.9. FINANCIAL CONDITION. Maintain the financial condition of SJW Corp.,
on a consolidated basis, as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):
 
(a) Funded Debt. Funded debt not at any time greater than 66-2/3 % of Total
Capitalization, with “Funded Debt” defined as any date of determination as the
sum of all obligations for borrowed money (including subordinated debt) plus all
capital lease obligations, and with “Total Capitalization” defined as of any
date of determination as the sum of (i) stockholders’ equity plus (ii) Funded
Debt.
 
(b) EBIT Coverage Ratio. EBIT Coverage Ratio not less than 1.75 to 1.0 as of
each calendar quarter end, determined on a rolling 4-quarter basis, with “EBIT”
defined as net profit before tax plus interest expense, and with “EBIT Coverage
Ratio” defined as EBIT divided by the aggregate of total interest expense.
 
SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of $5,000,000.00.
 
ARTICLE V
NEGATIVE COVENANTS
 
Each Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:
 

7

--------------------------------------------------------------------------------


SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
 
SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, and (b) any
other liabilities of Borrower existing as of, and disclosed to Bank prior to,
the date hereof, (c) unsecured indebtedness maturing after June 1, 2021, (d)
indebtedness secured by real property of Borrower, (e) any indebtedness or
liabilities not in excess of an aggregate of $1,000,000.00 outstanding at any
time in total for Landco and Corp to persons or entities other than Bank or
affiliates of Borrower, (f) any indebtedness or liabilities of Corp to any
wholly-owned subsidiary of Corp, including Landco, and (g) any indebtedness or
liabilities of Landco to Corp. or to any other wholly-owned subsidiary of Corp.
 
SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower's business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business, with a “substantial or
material portion” defined as that portion of assets disposed or to be disposed
of in any calendar quarter with an aggregate book value constituting more than
ten percent (10%) of the book value of Borrower’s assets as of the end of the
immediately preceding calendar quarter ; provided, however, that Borrower shall
be permitted to engage in any non-hostile mergers, acquisitions, or asset
transfers other than in the ordinary course of its business so long as (a) the
aggregate amount involved in all such transactions does not exceed
$10,000,000.00 during the term of this Agreement; (b) Borrower remains the
surviving entity in the event of any merger, (c) no Event of Default or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default exists at the time of such
transaction or would result from the consummation of any such transaction,
immediately after giving effect thereto, and (d) any such merger or acquisition
involves a line of business substantially the same as that which is presently
engaged in by Borrower. Notwithstanding the foregoing, (i) any sale by Corp of
its shares of common stock in California Water Service Group shall not be
restricted by this Agreement and (ii) any transfer or sale of assets by SJW Land
Company of real property assets to San Jose Water Company shall not be
considered restricted by this Section 5.3.
 
SECTION 5.4. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (a) any of
the foregoing in favor of Bank, (b) except by way of issuing standby letters of
credit pursuant to Section 1.1 (b) of this Agreement, and (c) guarantees by Corp
in the ordinary course of business of the indebtedness of any subsidiary in
which Corp holds a 70% or greater ownership interest.
 
SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except (a) any of the foregoing existing as
of, and disclosed to Bank prior to, the date hereof, (b) loans or advances to
the other Borrower or by Corp to any subsidiary in which Corp holds a 70% or
greater ownership interest, and (c) investments made by Corp in any subsidiary
in which Corp holds a 70% or greater ownership interest.
 

8

--------------------------------------------------------------------------------


SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding, in any
case, in violation of any agreement to which Borrower is bound or if such action
would result in such a violation immediately after giving effect thereto.
 
SECTION 5.7. DISTRIBUTIONS FROM SAN JOSE WATER COMPANY. Enter into any agreement
with any other than Bank, or permit San Jose Water Company to enter into any
agreement with any party other than Bank that would restrict the declaration or
payment of dividends and distributions from San Jose Water Company to Corp or
limit San Jose Water Company’s ability to do so or Corp’s ability to receive the
same.
 
SECTION 5.8. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except (a) any of the foregoing in favor of Bank or
its affiliates or which is existing as of, and disclosed to Bank in writing
prior to, the date hereof, (b) voluntary liens on real property of Borrower, and
(c) voluntary liens that secure other liabilities permitted under Section 5.2 to
the extent such liens are purchase money liens or liens on specific assets given
in connection with indebtedness permitted under Section 5.2(d), (d) liens for
unpaid taxes that either (i) are not yet delinquent or (ii) are subject to a
good faith protest by Borrower and for which, to the extent required by
generally accepted accounting principles then in effect, proper and adequate
book reserves are established by Borrower, and (e) liens arising by operation of
law or pursuant to contracts for warehousemen, landlords, carriers, mechanics,
materialmen, laborers or suppliers, incurred in the ordinary course of business
that (i) are not yet delinquent or (ii) are subject to a good faith protest by
Borrower and for which, to the extent required by generally accepted accounting
principles then in effect, proper and adequate book reserves are established by
Borrower, and (f) leases and subleases entered into by Landco in its ordinary
course of business.
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.1. The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:
 
(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.
 
(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.
 

9

--------------------------------------------------------------------------------


(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower or San Jose Water
Company has incurred any debt or other liability (i) to Bank, or (ii) to any
person or entity, to the extent such debt or liability to such persons or
entities other than Bank exceeds $1,000,000 in the aggregate.
 
(e) Borrower shall become insolvent, or shall suffer or consent to or apply for
the appointment of a receiver, trustee, custodian or liquidator of itself or any
of its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; Borrower shall
file a voluntary petition in bankruptcy, or seeking reorganization, in order to
effect a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
 
(f) The filing of a notice of judgment lien against Borrower; or the recording
of any abstract of judgment against Borrower in any county in which Borrower has
an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower; or the entry of a judgment against Borrower, if the related claim
involves at least Five Million Dollars ($5,000,000.00) or such other amount that
would cause aggregate outstanding claims against Borrower in respect of any or
all of the foregoing to exceed Five Million Dollars ($5,000,000.00); or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower.
 
(g) There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially to impair, the prospect of payment or
performance by Borrower of its obligations under any of the Loan Documents.
 
(h) The dissolution or liquidation of Borrower; or Borrower, or any of its
directors, stockholders or members, shall take action seeking to effect the
dissolution or liquidation of Borrower.
 
(i) Corp shall own and control less than one hundred percent (100%) of the
common stock of (i) San Jose Water Company and (ii) Landco.
 
(j) San Jose Water Company shall enter into any agreement with any party other
than Bank, or any event occurs that would restrict the declaration or payment of
dividends and distributions from San Jose Water Company to Corp or limit San
Jose Water Company’s ability to do so or Corp’s ability to receive the same.


SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of

10

--------------------------------------------------------------------------------


the Loan Documents shall immediately cease and terminate; and (c) Bank shall
have all rights, powers and remedies available under each of the Loan Documents,
or accorded by law, including without limitation the right to resort to any or
all security for any credit subject hereto and to exercise any or all of the
rights of a beneficiary or secured party pursuant to applicable law. All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.
 
ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 
BORROWER: SJW CORP.
ATTN: Chief Financial Officer
110 W. Taylor Street
San Jose, CA 95110
  
SJW LAND COMPANY
ATTN: Chief Financial Officer
110 W. Taylor Street
San Jose, CA 95110
 
BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION
121 S. Market Street, 2nd Floor
San Jose, Ca 95113
 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution

11

--------------------------------------------------------------------------------


or defense of any action in any way related to any of the Loan Documents,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.
 
SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, or any collateral required hereunder.
 
SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
 
SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
 
SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
 
SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
 
SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
SECTION 7.11 JOINT AND SEVERAL LIABILITY.
 
(a) Each Borrower has determined and represents to Bank that it is in its best
interests and in pursuance of its legitimate business purposes to induce Bank to
extend credit pursuant to this Agreement. Each Borrower acknowledges and
represents that its business is related to the business of the other Borrower,
the availability of the commitments provided for

12

--------------------------------------------------------------------------------


herein benefits both Borrowers, and advances and other credit extensions made
hereunder will be for and inure to the benefit of Borrowers, individually and
together.
 
(b) Each Borrower has determined and represents to Bank that it has, and after
giving effect to the transactions contemplated by this Agreement will have,
assets having a fair saleable value in excess of its debts, after giving effect
to any rights of contribution or subrogation which may be available to such
Borrower, and each Borrower has, and will have, access to adequate capital for
the conduct of its business and the ability to pay its debts as such debts
mature.
 
(c) Each Borrower agrees that it is jointly and severally liable to Bank for,
and each Borrower agrees to pay to Bank when due the full amount of, all
indebtedness now existing or hereafter arising to Bank under or in connection
with the Line of Credit and all modifications, extensions and renewals thereof,
including without limitation all interest which accrues thereon and all fees,
costs and expenses chargeable to Borrowers or either of them in connection with
the Line of Credit. The obligations of Borrowers to Bank for the Line of Credit
hereunder shall be in addition to any obligations of Borrowers to Bank under any
other agreement heretofore or hereafter given to Bank unless said other
agreement is expressly modified or revoked in writing, and this Agreement shall
not, unless expressly herein provided, affect or invalidate any such other
agreement.
 
(d) The liability of each Borrower for the Line of Credit shall be reinstated
and revived and the rights of Bank shall continue if and to the extent that for
any reason any amount at any time paid on account of the Line of Credit is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.
 
(e) Each Borrower authorizes Bank, without notice to or demand on such Borrower,
and without affecting such Borrower's liability for the Line of Credit, from
time to time to: (a) alter, compromise, extend, accelerate or otherwise change
the time for payment of, or otherwise change the terms of, the liabilities and
obligations of the other Borrower to Bank on account of the Line of Credit; (b)
take and hold security from the other Borrower for the payment of the Line of
Credit, and exchange, enforce, waive, subordinate or release any such security;
(c) apply such security and direct the order or manner of sale thereof,
including without limitation, a non-judicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Bank in its discretion may
determine; (d) release or substitute any one or more of the endorsers or any
guarantors of the Line of Credit, or any other party obligated thereon; and (e)
apply payments received by Bank from the other Borrower to indebtedness of the
other Borrower to Bank other than the Line of Credit.
 
(f) Each Borrower represents and warrants to Bank that it has established
adequate means of obtaining from the other Borrower on a continuing basis
financial and other information pertaining to the other Borrower's financial
condition, and each Borrower agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect its risks
hereunder. Each Borrower further agrees that Bank shall have no obligation to
disclose to it any information or material about the other Borrower which is
acquired by Bank in any manner.
 
(g) Each Borrower waives any right to require Bank to: (i) proceed against the
other Borrower or any other person; (ii) proceed against or exhaust any security
held from the other Borrower or any other person; (iii) pursue any other remedy
in Bank's power; (iv) apply

13

--------------------------------------------------------------------------------


payments received by Bank from the other Borrower to the Line of Credit; or (v)
make any presentments or demands for performance, or give any notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with the Line of Credit.
 
(h) Each Borrower waives any defense to its liability for the Line of Credit
based upon or arising by reason of: (i) any disability or other defense of the
other Borrower or any other person; (ii) the cessation or limitation from any
cause whatsoever, other than payment in full, of the liability of the other
Borrower for the Line of Credit; (iii) any lack of authority of any officer,
director, partner, agent or other person acting or purporting to act on behalf
of the other Borrower or any defect in the formation of the other Borrower; (iv)
the application by the other Borrower of the proceeds of the Line of Credit for
purposes other than the purposes intended or understood by Bank or Borrowers;
(v) any act or omission by Bank which directly or indirectly results in or aids
the discharge of the other Borrower by operation of law or otherwise, or which
in any way impairs or suspends any rights or remedies of Bank against the other
Borrower; (vi) any impairment of the value of any interest in any security for
the Line of Credit, including without limitation, the failure to obtain or
maintain perfection or recordation of any interest in any such security, the
release of any such security without substitution, and/or the failure to
preserve the value of, or to comply with applicable law in disposing of, any
such security; or (vii) any modification of the obligations or liabilities of
the other Borrower for the Line of Credit, including without limitation the
renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the indebtedness of either Borrower for the Line
of Credit, including increase or decrease of the rate of interest thereon. Until
the Line of Credit and all indebtedness of each Borrower to Bank arising under
or in connection with this Agreement shall have been paid in full, neither
Borrower shall have any right of subrogation. Each Borrower waives all rights
and defenses it may have arising out of (A) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for the Line of Credit, destroys its rights of
subrogation or its rights to proceed against the other Borrower for
reimbursement, or (B) any loss of rights it may suffer by reason of any rights,
powers or remedies of the other Borrower in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging either Borrower's
indebtedness for the Line of Credit, whether by operation of Sections 726 or
580d of the Code of Civil Procedure as from time to time amended, or otherwise.
Until the Line of Credit and all indebtedness of each Borrower to Bank arising
under or in connection with this Agreement shall have been paid in full, each
Borrower waives any right to enforce any remedy which Bank now has or may
hereafter have against the other Borrower or any other person, and waives any
benefit of, or any right to participate in, any security now or hereafter held
by Bank.
 
SECTION 7.12. ARBITRATION.
 
(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
 
(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by

14

--------------------------------------------------------------------------------


the AAA, or such other administrator as the parties shall mutually agree upon,
in accordance with the AAA’s commercial dispute resolution procedures, unless
the claim or counterclaim is at least $1,000,000.00 exclusive of claimed
interest, arbitration fees and costs in which case the arbitration shall be
conducted in accordance with the AAA’s optional procedures for large, complex
commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the “Rules”). If there is any inconsistency between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute. Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to

15

--------------------------------------------------------------------------------


final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
 
(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.
 
(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
(j) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
 

16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 


 
 
 
WELLS FARGO BANK,
SJW CORP.
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ W. Richard Roth
 
By:
/s/ Anthony White
 
W. Richard Roth,
 
 
Anthony White, Vice President
 
President
 
 
 
 
 
 
 
 
By:
/s/ James P. Lynch
 
 
 
 
James P. Lynch,
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
SJW LAND COMPANY
 
 
 
 
 
 
 
 
By:
/s/ W. Richard Roth
 
 
 
 
W. Richard Roth,
 
 
 
 
President
 
 
 
 
 
 
 
 
By:
/s/ James P. Lynch
 
 
 
 
James P. Lynch,
 
 
 
 
Chief Financial Officer
 
 
 




17

--------------------------------------------------------------------------------


WELLS FARGO
 
REVOLVING LINE OF CREDIT NOTE
 
 
 
$15,000,000.00
 
San Jose, California
 
 
March 1, 2012

 
FOR VALUE RECEIVED, the undersigned SJW CORP. and SJW LAND COMPANY ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at Middle Market Group Santa Clara, 121 South Market St 2nd Floor,
San Jose, CA 95113, or at such other place as the holder hereof may designate,
in lawful money of the United States of America and in immediately available
funds, the principal sum of $15,000,000.00, or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein. This promissory
note (this “Note”) cancels, replaces, and supersedes that certain promissory
note dated May 27, 2010 executed by Borrower in favor of Bank.


1. DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


1.1 "Business Day" means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.


1.2 "Fixed Rate Term" means a period commencing on a Business Day and continuing
for 1, 2, 3 or 6 months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than $500,000.00; and provided further,
that no Fixed Rate Term shall extend beyond the scheduled maturity date hereof.
If any Fixed Rate Term would end on a day which is not a Business Day, then such
Fixed Rate Term shall be extended to the next succeeding Business Day.


1.3 "LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) determined by dividing Base LIBOR by a percentage equal
to 100% less any LIBOR Reserve Percentage.


(a) "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.


(b) "LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.


1.4 "Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.



1

--------------------------------------------------------------------------------


2. INTEREST:


2.1 Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (a) at a
fluctuating rate per annum 1.00000% below the Prime Rate in effect from time to
time, or (b) at a fixed rate per annum determined by Bank to be 0.87500% above
LIBOR in effect on the first day of the applicable Fixed Rate Term. When
interest is determined in relation to the Prime Rate, each change in the rate of
interest hereunder shall become effective on the date each Prime Rate change is
announced within Bank. With respect to each LIBOR selection option selected
hereunder, Bank is hereby authorized to note the date, principal amount,
interest rate and Fixed Rate Term applicable thereto and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.


2.2 Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new Fixed Rate Term designated by Borrower. At any time any portion of this
Note bears interest determined in relation to the Prime Rate, Borrower may
convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (a) the
interest rate option selected by Borrower; (b) the principal amount subject
thereto; and (c) for each LIBOR selection, the length of the applicable Fixed
Rate Term. Any such notice may be given by telephone (or such other electronic
method as Bank may permit) so long as, with respect to each LIBOR selection, (i)
if requested by Bank, Borrower provides to Bank written confirmation thereof not
later than 3 Business Days after such notice is given, and (ii) such notice is
given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at
a later time during any Business Day if Bank, at it's sole option but without
obligation to do so, accepts Borrower's notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Prime Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.


2.3 Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (a) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (b) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.


2.4 Payment of Interest. Interest accrued on this Note shall be payable on the
1st day of each month, commencing April 1, 2012.


2.5 Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.


3. BORROWING AND REPAYMENT:


3.1 Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this

2

--------------------------------------------------------------------------------


Note and of the Credit Agreement between Borrower and Bank defined below;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on September 1, 2014.


3.2 Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) W. Richard Roth, James P. Lynch, Suzy Papazian or Wendy Walker, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (b) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an advance is or has been authorized by Borrower.


3.3 Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.


4. PREPAYMENT:


4.1 Prime Rate. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Prime Rate at any time, in any
amount and without penalty.


4.2 LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of $100,000.00; provided however, that if the outstanding principal balance of
such portion of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:


(a) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.


(b) Subtract from the amount determined in (a) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.


(c) If the result obtained in (b) for any month is greater than zero, discount
that difference by LIBOR used in (b) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum 2.000% above the Prime Rate in
effect from time to time (computed on the basis of a 360-day year, actual days
elapsed).



3

--------------------------------------------------------------------------------


5. EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 1, 2012, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.


6. MISCELLANEOUS:


6.1 Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


6.2 Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


6.3 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


SJW CORP.
 
 
By:
/s/ W. Richard Roth
 
W. Richard Roth, President
 
 
By:
/s/ James P. Lynch
 
James P. Lynch, Chief Financial Officer
 
 
SJW LAND COMPANY
 
 
By:
/s/ W. Richard Roth
 
W. Richard Roth, President
 
 
By:
/s/ James P. Lynch
 
James P. Lynch, Chief Financial Officer






4